DETAILED ACTION
This communication is in response to Applicant’s amendment filed on December 16, 2021. Claims 1-3, 8 and 11-12 have been amended. Claims 1-12 are pending and are directed towards METHOD FOR ESTABLISHING A SECURE WIRELESS CONNECTION. Examiner acknowledges Applicant’s amendment to the specification and claims, and therefore withdraws the previous office action’s objection to the abstract, and the 35 USC § 112(b) rejections, while maintain the objections of the specification. However, the rejection under 35 USC § 103 is maintained. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner Note; the original specification filed on 11/12/2020 has the form of (pages and lines), while the response of Applicant’s amendment to the specification uses the form of (paragraphs). The applicant is requested to respond to the original specification, and to address all specification objections (trade names objection was not addressed). For this reason, the specification objection is maintained. 
The disclosure is objected to because of the following informalities:
In the specification (page 14 lines 2, 3 and 6), (page 15 lines 21, 22, 24 and 25) “the second electronic device 1134” should be “the second electronic device 1132”
credential” should be “the first/second temporary credentials”
In the specification page 22 lines 8 and 9 “the second electronic device to 1132…” should be “the second electronic device 1132 to…”
The use of the terms “WI-FI” (page 1 line 11, page 14 line17, page 17 line 17, page 18 line 13, page 19 line 28), “WHATSAPP” (page 11 line 16), and “BLUETOOTH” (page 14 line 13, page 18 line 13, page 19 line 28) in the specification, which are trade names or a marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 103 rejection submitted on 12/16/2021 have been fully considered but they are not persuasive.
Applicant’s argues regarding independent claim 1, that the primary reference Palin does not teach or suggest at least steps [1], [4] and [5] of claim 1, which applies to corresponding independent claims 8 and 10. (Remark, page 20). 
The steps as recited in the remarks (pages 15 and 16):
[1] generating, on a server, a temporary code;

[5] determining, on the second electronic device, a second temporary credential based on the temporary code;

A. Applicant argues that the recited actions that are performed by the claimed components (i.e., the server, first device, and second device) are not taught in Palin to be performed by the components that the claimed components are analogized with (i.e., the cloud server, mobile device, and controllable device), and Palin does not teach or suggest step [1] generating, on a server, a temporary code. (Remarks, page 18)

In Response:
Examiner respectfully disagrees with Applicant’s assertion. The applicant’s disclosure clearly stated the general concept of the invention which is (providing a method for establishing a secure wireless connection between a first electronic device and a second electronic device. Spec, Page 2 lines 4-6). 
The specification further discloses examples of the first device (The first electronic device 1120 may be a personal electronic device. The first electronic device 1120 may be a portable electronic device. The first electronic device 1120 may be mobile phone (e.g. a smartphone). Spec, page 9 lines 9-11), and examples of the second device (The plurality 1130 of second devices may be a plurality of portable electronic devices. As is shown in the example in Fig. 1A-C, the portable electronic devices may, e.g., be body-worn cameras. It is to be understood that the present embodiments are by no means limited to such portable electronic devices, and the first/second electronic devices may, e.g., be an entertainment system (e.g., a car stereo) and/or other electronic devices between which a secure wireless connection is desired. Spec, page 9 lines 14-19) which explicitly state that the first and second devices can be any electronic devices communicating securely via wireless connection. 
This definition is consistent with the teaching of the primary reference Palin, that has (a cloud server 104, mobile device 100, and controllable device 102. Palin, Fig. 1) in which a wireless secure connection is desired between the mobile device and the controllable device (the mobile wireless device 100 transmits one or more Bluetooth LE advertisement [wireless connection] message 204 containing the encrypted object that has been further encrypted with the second public key of the controllable device 1022 [secure connection]. Palin, para [0271]), and the controllable device could be any of these types (controllable devices 102 may include, in a residence, room lights, home heating systems, surround-sound systems, washing machines, refrigerators, coffee makers, and the like, belonging to Internet of Things. Other examples of controllable devices 102 may include, in commercial or industrial applications, heavy machinery such as elevators, AC drives, air conditioners, pumps, valves, escalators, security controls such as movement detectors, heat pumps, engines, street lamps, switches, fuse boards, fire alarms, and the like. Other examples of controllable devices 102 may include healthcare and medical equipment in a hospital or similar setting. Palin, para [0314][0315]) which consistent with the applicant’s disclosure. 
On the other hand, given the broadest reasonable interpretation, for the generated temporary code, the computed encrypted object by the could server of Palin (The cloud server computes an encrypted object by using the first public key of the controllable device 102 to encrypt the sequence number and the user access profile for the mobile wireless device 100. Palin, para [0249]) reads on the generated temporary code. The disclosure mentioned that the temporary code may be generated based on pseudo-random numbers, or may be a sequence of bytes (The temporary code 1150 may be generated based on the personal identification of the user and/or on random numbers and/or on pseudo-random numbers generated by the server 1110 [.,,] The temporary code 1150 may be a sequence of bytes and/or an array of bytes. Spec, Page 10 lines 21-27) which reads on the encrypted object. 
Therefore, the claimed components (i.e., the server, first device, and second device) are consistent with the component of the primary reference Palin (i.e., the cloud server, mobile device, and controllable device), the primary reference Palin teaches step [1] generating, on a server, a temporary code. 

B. Applicant argues, that the primary reference Palin does not teach or suggest step [4] of "determining, on the first electronic device" (or a mobile wireless device), "a first temporary credential" (or a sequence number) "based on the temporary code" (or the encrypted object). Where the sequence number (arguendo, the first temporary credential) is not determined on the mobile wireless device (arguendo, the first electronic device) based on the encrypted object (arguendo, temporary code). Rather, in Palin, the sequence number: 1) is provided by the mapping database, 2) is first encrypted by the cloud server using the first public key, and, then, 3) is again encrypted by the mobile wireless device using the second public key. (Remarks, page 19)

In Response:
           Examiner respectfully disagrees with Applicant’s assertion. It is not the “sequence number” that reads on the “first temporary credential”, rather it is the “encrypted version of the sequence number” by the mobile wireless device 100, using the second public key transmitted with the “encrypted object (temporary code)” (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]).
	The cloud server of the primary reference Palin encrypts a sequence number and a user access profile using the first public key of the controllable device to generate the encrypted object “temporary code”. Then, the encrypted object is transmitted with the second public key of the controllable device to the mobile wireless device (The cloud server computes an encrypted object by using the first public key of the controllable device 102 to encrypt the sequence number and the user access profile for the mobile wireless device 100. For message 202 of the message flow, the cloud server 104 transmits WLAN or cell phone message over a secure channel, to the mobile wireless device 100 the encrypted object and the second public key of the controllable device 102. Palin, para [0253] [0254]).
	After that, the mobile wireless device uses the received second public key of the controllable device, to second encrypt the encrypted object, which means to second encrypt the sequence number (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object. Palin, para [0255]). Therefore, the second encrypted version of the sequence number “first temporary credential” is determined on the mobile wireless device “first electronic device” based on the encrypted object “temporary code”.
	This process of determining the first temporary credential using key encryption or key derivation is consistent with the applicant’s disclosure, that explicitly stated that the first/second (the first temporary credential 1124 and/or the second temporary credential 1134 may be determined by a key derivation function using the temporary code 1150 as input. As is known within the art, a key derivation function determines/derives one or more outputs (the first/second temporary credential 1124, 1134) from an input (e.g., the temporary code 1150). The output of the key derivation function may contain more characters than the input. The key derivation function determining the first temporary credential 1124 may be identical to the key derivation function determining the second temporary credential 1134, whereby the first temporary credential 1124 may be identical to the second temporary credential 1134. The first temporary credential 1124 and the second temporary credential 1134 may be determined further based on a shared secret. The key derivation function may use the shared secret as an additional input. The shared secret may be a secret known to the first electronic device 1120 and the second electronic device 1132. The shared secret may be a secret hardcoded to the first electronic device 1120 and the second electronic device 1132. The shared secret may be based on personal information of the user. The shared secret may be a user number, a personal name, an agency id, etc. The shared secret may be known by the first electronic device (e.g. in case the first electronic device is a personal electronic device associated with the user), and upon registration of the personal identity, the shared secret may be known to the server 1110. The server 1110 may thereby transfer the shared secret to the second electronic device 1132. Spec, page 12 lines 23-29 and page 13 lines 1-13).
Therefore, the primary reference Palin given the broadest reasonable interpretation teaches the step [4] determining, on the first electronic device, a first temporary credential based on the temporary code.

C. Applicant argues, that the primary reference Palin does not teach or suggest step [5] of "determining, on the second electronic device, a second temporary credential based on the temporary code," and the Examiner equates the "sequence number" of Palin with the first temporary credential of step [4] and with the second temporary credential of step [5]. (Remarks, pages 19-20) 

In Response:
           Examiner respectfully disagrees with Applicant’s assertion. The examiner does not equate the “sequence number” with both the first, and the second temporary credentials. The examiner explained in response to argument B. above (which applies to argument C. and will not be repeated here), how the second encrypted version of the sequence number that reads on the first temporary credential, and not the “sequence number” itself. 
As for the second temporary credential, the examiner highlighted in the cited paragraph in the previous office action, that the decrypted version of the user access profile reads on the second temporary credential, and not the sequence number as argued by the applicant (controllable device 102 decrypts the encrypted object using the first private key of the controllable device 102, recovering the sequence number and the user access profile [second temporary credential] for the mobile wireless device 100. Palin, para [0261]). 
The decrypted version of the user access profile is determined on the controllable device “the second electronic device” based on the encrypted object “the temporary code”, which will be used later in addition to the decrypted sequence number to establish a wireless connection between the wireless mobile device “first electronic device” and the controllable device “second (controllable device 102 assesses the validity of the sequence number and the user access profile, if ok, controllable device 102 becomes visible and starts sending the Bluetooth LE advertisements 150. Palin, para [0262]-[0263] and Fig. 1 steps 214 & 216) 
Even though the first and second temporary credentials can be identical as disclosed in the specification (The first temporary credential 1124 and the second temporary credential 1134 may be identical. Spec, page 12 lines 22-23) the examiner did not equate the “the second encrypted version of the sequence number” with the second temporary credential, but refereed to the decrypted user access profile as the second temporary credential. 
Therefore, the primary reference Palin given the broadest reasonable interpretation teaches the step [5] of "determining, on the second electronic device, a second temporary credential based on the temporary code”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”).

As per claim 1, Palin teaches a method for establishing a secure wireless connection between a first electronic device and a second electronic device (establishing a secure wireless connection between a mobile device 100 and a controllable device 102. Palin, Fig. 1) the method comprising: 
generating, on a server, a temporary code (The cloud server computes an encrypted object by using the first public key of the controllable device 102 to encrypt the sequence number and the user access profile for the mobile wireless device 100. Palin, para [0249]); 
determining, on the first electronic device, a first temporary credential based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]) (the encrypted object has a sequence number [first temporary credential] and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
controllable device 102 decrypts the encrypted object using the first private key of the controllable device 102, recovering the sequence number and the user access profile [second temporary credential] for the mobile wireless device 100. Palin, para [0261]); 
establishing, using the first temporary credential and the second temporary credential, a temporary wireless connection between the first electronic device and the second electronic device (controllable device 102 assesses the validity of the sequence number and the user access profile, if ok, controllable device 102 becomes visible and starts sending the Bluetooth LE advertisements 150. Palin, para [0262]-[0263] and Fig. 1 steps 214 & 216); 
determining, on the second electronic device, a secure credential (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key [secure credential], and hence decodable only by those in possession of 2nd public key. Palin, para [0275]); 
sending, from the second electronic device to the first electronic device, the secure credential via the temporary wireless connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); and 
establishing, using the secure credential, the secure wireless connection between the first electronic device and the second electronic device (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]).
Palin does not explicitly teach registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device; and sending, from the server to the second electronic device via a wired connection, the temporary code 
However, Jang teaches registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device (a user may photograph an authentication code displayed on the display unit 310 of the output device 300 using a camera. Jang, para [0260])(The control device 200-4 may receive and display the image to cause a user to input the authentication code "554013", or may recognize the authentication code "554013" from the image to automatically input the authentication code "554013". Jang, para [0262]); 
sending, from the server to the second electronic device via a wired connection, the temporary code (The client devices 200 and 300 may be terminals that can connect to the cloud server 100 through a wired/wireless network to receive a cloud computing service. Jang, para [0109])( the cloud server 100 may transmit the generated authentication code to the output device 300 which has requested transmission of the authentication code. Jang, para [0163])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device; and sending, from the server to the  

As per claim 2, Palin and Jang teach the method according to claim 1, further comprising: 
determining, at the first electronic device, a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]) (The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
determining, at the second electronic device, the temporary wake-up code based on the temporary code (controllable device 102 decrypts the encrypted object using the first private key of the controllable device 102, recovering the sequence number and the user access profile  for the mobile wireless device 100. Palin, para [0261]); and 
wherein the step of establishing the temporary wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the temporary wake-up code (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]), 
(The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]), and 
upon detecting the temporary wake-up code broadcasted by the first electronic device at the second electronic device, enabling, at the second electronic device, a second wireless communication protocol (the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection [which should be enabled first] to the controllable device. Palin, para [0277]); 
wherein the temporary wireless connection is established using the second wireless communication protocol (the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]).

As per claim 5, Palin and Jang teach the method according to claim 1, further comprising: discarding, at the second electronic device, the second temporary credential (controllable device 102 assesses the validity of the sequence number [and assess the validity of the user access profile]. If this fails, step 215 silently drops the advertisement. Palin, para [0262] Fig. 1 step 214).

As per claim 6, Palin and Jang teach the method according to claim 1, further comprising: triggering the temporary code generation in response to a personal identification (The mobile wireless device is shown sending to the cloud server, a message for example over a WLAN or cellular connection, or just generally a message over the internet, containing information including its ID, user ID, user function [the cloud server generate the encrypted object after receiving the request]. Palin, para [0104]).

As per claim 7, Palin and Jang teach the method according to claim 1, further comprising: choosing, by the server, the second electronic device among a plurality of second electronic devices (the user interface may allow control of a plurality of controllable devices at the same time. This enables use cases where for example, the user interface combines information from several different controllable devices when the user is further away from the devices. If user moves closer to any of the controllable devices, the user interface may be changed by the cloud server, to focus on that particular device. Palin, para [0239]).

As per claim 8, Palin teaches a non-transitory computer-readable storage medium having stored thereon a program which is executable on a first electronic device having processing capabilities (An example embodiment of the invention includes a computer program product comprising computer executable program code recorded on a computer readable, non-transitory storage medium. Palin, para [0077]), wherein the program comprises program code portions which when executed on the first electronic device is configured to: 
(the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
determine a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object. Palin, para [0255])(The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
broadcast the temporary wake-up code using a first wireless communication protocol (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]);
establish, using the temporary credential and using a second wireless communication protocol, a temporary connection between the first electronic device and a second electronic device, wherein the second wireless communication protocol is different from the first wireless communication protocol (the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]) (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement [different communication protocols]. Palin, para [0278]-[0279]); 
receive, from the second electronic device, a secure credential via the temporary connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
establish, using the secure credential, and using the second wireless communication protocol, a secure connection between the first electronic device and the second electronic device (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]).
Palin does not explicitly teach register, by a user of the first electronic device, a temporary code 
However, Jang teaches register, by a user of the first electronic device, a temporary code (a user may photograph an authentication code displayed on the display unit 310 of the output device 300 using a camera. Jang, para [0260])(The control device 200-4 may receive and display the image to cause a user to input the authentication code "554013", or may recognize the authentication code "554013" from the image to automatically input the authentication code "554013". Jang, para [0262]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to register, by a user of the first electronic device, a temporary code. One would be motivated to do so, to improve the efficiency of system and the security by preventing attackers from eavesdropping. 

As per claim 10, Palin teaches a non-transitory computer-readable storage medium having stored thereon a program which is executable on an electronic device having processing capabilities (An example embodiment of the invention includes a computer program product comprising computer executable program code recorded on a computer readable, non-transitory storage medium. Palin, para [0077]), wherein the program comprises program code portions which when executed on the electronic device is configured to: 
determine a temporary credential based on the temporary code (the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202); 
establish, using the temporary credential, a temporary connection between the electronic device and a further electronic device (the controllable device then determines if the mobile wireless device is allowed to access the controllable device (for example, by assessing validity of the included sequence number). If it is allowed, then the controllable device starts sending BTLE advertisements that enable the mobile wireless device to actually make a connection to the controllable device. Palin, para [0248]); 
(the encrypted object has a sequence number and user access profile encrypted using the first public key. Palin, Fig. 1B element 202) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
sending, to the further electronic device, the secure credential via the temporary connection (receiving, by an apparatus, from a wireless device, an encrypted message that includes at least an encrypted object [and a user access profile], encrypted with a second public key of the apparatus. Palin, para [0309]); 
establish, using the secure credential, a secure connection between the electronic device and the further electronic device (assessing, by the apparatus, validity of at least the user access profile; and transmitting, by the apparatus [secure connection], to the wireless device, a message identifying or describing the apparatus, only if the apparatus has determined that at least the user access profile is valid. Palin, para [0311]-[0312]) (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. Palin, para [0278]-[0279]) 
Palin does not explicitly teach receive, from a server via a wired connection, a temporary code. 
However, Jang teaches receive, from a server via a wired connection, a temporary code (The client devices 200 and 300 may be terminals that can connect to the cloud server 100 through a wired/wireless network to receive a cloud computing service. Jang, para [0109])(the cloud server 100 may transmit the generated authentication code to the output device 300 which has requested transmission of the authentication code. Jang, para [0163])
 

As per claim 11, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 10, wherein the program further comprises program code portions which when executed on the electronic device is configured to: 
determine a temporary wake-up code based on the temporary code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object. Palin, para [0255]) (The mobile wireless device may include its public key inside the Bluetooth LE advertisement it sends. This would allow controllable device to encrypt Bluetooth LE advertisement it sends in a way that only correct mobile wireless device is able to decrypt it. Palin, para [0276]);
listen, using a first wireless communication protocol, for a broadcast of the temporary wake-up code ( [the wireless device listen to the sent Bluetooth LE advertisements sent by the controllable device] The controllable device may send Bluetooth LE advertisements, when it has accepted wakeup, as directed Bluetooth LE advertisement meant only for the device from whom triggering advertisement was received. Palin, para [0274])
 upon detecting the broadcast of the temporary wake-up code, enable a second wireless communication protocol (the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection [which should be enabled first] to the controllable device. Palin, para [0277]); and 
(the cloud server may in one embodiment tell the device address of the controllable device, and that allows mobile wireless device to directly establish Bluetooth LE connection to the controllable device. Palin, para [0277]).

As per claim 12, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 10, wherein the program further comprises program code portions which when executed on the electronic device is configured to: 
determine a secure wake-up code (The mobile wireless device 100 uses the second public key of the controllable device 102 to encrypt the encrypted object [which has a sequence number]. Palin, para [0255]) (The Bluetooth radio of the controllable device 102 is in a non-discoverable mode 180, so that the radio only listens for specific advertisements until receiving an advertising message 204 containing the specific encryption code. Palin, para [0257]); 
send, to the further electronic device, the secure wake-up code (The mobile wireless device then sends the resulting encrypted message, using a Bluetooth LE advertisement packet. The advertisement packet may, at this point, include the public key of the mobile wireless device, or other secret token. The advertisement packet may include one or more encrypted messages targeted to one or more controllable devices. Palin, para [0246]); 
listen, using a first wireless communication protocol, for a broadcast of the secure wake-up code (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]) (The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0280]); 
(the presence may be indicated over BTLE [first wireless communication protocol] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [second wireless communication protocol]. Palin, para [0278]) (the mobile wireless device 100 includes a Bluetooth.TM. Low Energy protocol (BTLE) 114 module. The mobile wireless device 100 may include a WLAN communications protocol 115 module, such as the IEEE 802.11 communications protocol. Palin, para [0266]); and 
establish the secure connection using the second wireless communication protocol (the presence may be indicated over BTLE [temporary connection] but the actual connectivity is done over some other technology. Non-limiting examples includes: The controllable device starts a mobile hotspot or Wi-Fi Direct [secure connection]. The mobile wireless device may for example receive access credential from remote server or via BTLE advertisement. Palin, para [0278]-[0279]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”) and further in view of Luo U.S. Patent Pub. No. 2019/0281449 A1. 

As per claim 3, Palin and Jang teach the method according to claim 1, further comprising: 
The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key. Palin, para [0275]); 
sending, from the second electronic device to the first electronic device, the secure wake-up code via the temporary wireless connection (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]). 
Palin does not explicitly teach wherein the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the secure wake-up code, listening, at the second electronic device, for the secure wake- up code broadcasted by the first electronic device, and upon detecting the secure wake-up code broadcasted by the first electronic device at the second electronic device, enabling, at the second electronic device, a further wireless communication protocol; wherein the secure wireless connection is established using the further wireless communication protocol.
However, Luo teaches wherein the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the secure wake-up code (the peripheral device 101 advertises its security certificate 212 to the host device 102. The peripheral device 101 wirelessly broadcasts a packet 300 on the primary advertising channel that refers to additional information available on the secondary advertising channel. On the secondary advertising channel, the peripheral device 101 broadcasts a packet 310 that includes the security certificate 212. The packet 310 also includes a network address (i.e., URL 332) of the authentication server 103. Luo, para [0050]), 
the host device 102 receives the advertised URL 332 of the authentication server 103 at its wireless interface 112. Luo, para [0052]), and
upon detecting the secure wake-up code broadcasted by the first electronic device at the second electronic device, enabling, at the second electronic device, a further wireless communication protocol (the peripheral device 101, host device 102, and server 103 utilize TLS for establishing secure connections with each other; however, in alternative embodiments, other secure communication protocols may be used. Luo, para [0044]); 
wherein the secure wireless connection is established using the further wireless communication protocol (the peripheral device 101 establishes a secure connection with the host device 102 by computing a pair of Elliptic Curve Diffie-Hellman (ECDH) keys for the peripheral device. The host also computes a pair of ECDH keys for the host device. When pairing is complete, a secure communication channel is established between the peripheral device 101 and the host 102, with the computed ECDH key pairs used to encrypt messages. Luo, para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to add the step of establishing the secure wireless connection comprises: broadcasting, by the first electronic device and using a first wireless communication protocol, the secure wake-up code, listening, at the second electronic device, for the secure wake- up code broadcasted by the first electronic device, and upon detecting the secure wake-up code broadcasted by the first electronic device at the second electronic devicepro, enabling, at the second electronic device, a further wireless communication protocol; wherein the secure wireless connection is established using the further (Luo, para [0004]) 

As per claim 9, Palin and Jang teach the non-transitory computer-readable storage medium according to claim 8, wherein the program further comprises program code portions which when executed on the first electronic device is configured to: 
receive, from the second electronic device, a secure wake-up code (The controllable device may send Bluetooth LE advertisements encrypted with 2nd private key, and hence decodable only by those in possession of 2nd public key. Palin, para [0275]); 
Palin does not explicitly teach broadcast the secure wake-up code using the first wireless communication protocol; and establish the secure connection using the second wireless communication protocol. 
However, Luo teaches broadcast the secure wake-up code using the first wireless communication protocol (the peripheral device 101 advertises its security certificate 212 to the host device 102. The peripheral device 101 wirelessly broadcasts a packet 300 on the primary advertising channel that refers to additional information available on the secondary advertising channel. On the secondary advertising channel, the peripheral device 101 broadcasts a packet 310 that includes the security certificate 212. The packet 310 also includes a network address (i.e., URL 332) of the authentication server 103. Luo, para [0050]); and 
establish the secure connection using the second wireless communication protocol (the peripheral device 101 establishes a secure connection with the host device 102 by computing a pair of Elliptic Curve Diffie-Hellman (ECDH) keys for the peripheral device. The host also computes a pair of ECDH keys for the host device. When pairing is complete, a secure communication channel is established between the peripheral device 101 and the host 102, with the computed ECDH key pairs used to encrypt messages. Luo, para [0054]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to broadcast the secure wake-up code using the first wireless communication protocol; and establish the secure connection using the second wireless communication protocol. One would be motivated to do so, to enhance the security of communication between devices and preventing MITM attacks. (Luo, para [0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palin U.S. Patent Pub. No. 2016/0212147 A1 (hereinafter “Palin”) in view of Jang et al. U.S. Patent Pub. No. 2017/0149873 A1 (hereinafter “Jang”) and further in view of Drake U.S. Patent Pub. No. 2019/0363904 A1. 

As per claim 4, Palin and Jang teach the method according to claim 1. Palin does not explicitly teach that the method further comprising: disconnecting the temporary wireless connection. 
However, Drake teaches disconnecting the temporary wireless connection (the controller 210 may further be configured to discontinue the advertising or broadcast 1020 once the appliance 10 is connected to WI-FI network 2000. Drake, para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Palin to disconnecting the temporary wireless connection. One would be motivated to do so, for the obvious reason of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Baumgarte et. al. US 2016/0267729 A1 directed to using different communication protocols for connection between electronic lock device and connecting device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492